Citation Nr: 0324671	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.  

3.  Entitlement to service connection for nicotine dependence 
with nicotine-related chronic skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1975 to 
February 1979.  He also had an earlier period of active duty 
for training (ACDUTRA) with the National Guard from April to 
November 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a 1999 rating decision by the 
Washington, D.C., Regional Office (RO), which denied service 
connection for post-traumatic stress disorder, residuals of 
frostbite of the hands and feet, and nicotine dependence.  
Parenthetically, it should be pointed out that although a 
prior rating decision had denied service connection for 
schizophrenia, since the RO apparently considered the post-
traumatic stress disorder service connection claim as a new 
claim, that issue will be addressed on a de novo basis.  A 
June 2001 hearing was held before the undersigned Board 
member in Washington, D.C.  In August 2001, the Board 
remanded the case to the RO for additional evidentiary 
development.  

The Board will render a decision herein on the frostbite 
service connection appellate issue; and the remaining 
appellate issues will be dealt with in the REMAND section 
below.


FINDING OF FACT

It has not been shown, by competent evidence, that appellant 
has residuals of frostbite of the hands and feet related to 
service.



CONCLUSION OF LAW

Residuals of frostbite of the hands and feet were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002); and Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002)).  This change in the law was generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
held that Section 3 of the Veterans Claims Assistance Act of 
2000, dealing with notice and duty to assist requirements, 
does not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that date.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Additionally, in a recent case, Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit 
reaffirmed its holding in Dyment and Bernklau and also 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), and 
Holliday v. Principi, 14 Vet. App. 280 (2001), to the extent 
these latter cases were in conflict with United States 
Supreme Court or Federal Circuit precedents.  The Board has 
recently sought an opinion from the VA Office of General 
Counsel as to the applicability of the Veterans Claims 
Assistance Act of 2000.  Therefore, the Board will assume 
that the Veterans Claims Assistance Act of 2000 is applicable 
in the instant case, pending a definitive answer to this 
question of the applicability of the Act.  38 U.S.C.A. § 5100 
et. seq. (West Supp 2002).

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the frostbite service connection issue.  A comprehensive 
medical history, detailed clinical findings, and other 
relevant evidence with respect to the claimed disability over 
the years are documented in the claims folder.  With respect 
to the claimed disability, appellant's service medical 
records were obtained that detail the episode of frostbite 
exposure and treatment; and subsequent service medical 
records, including a service separation examination have been 
obtained.  Since appellant has not alleged any frostbite 
exposure during a prior period of ACDUTRA, such records would 
not be relevant as to the frostbite service connection 
appellate issue.  Additionally, the RO sought private and VA 
medical treatment records identified by appellant and these 
have also been associated with the claims folder.  
Significantly, appellant has not alleged any post-service 
treatment for frostbite residuals nor have any post-service 
medical records documented any residuals of frostbite.

Pursuant to the Board's August 2001 remand, a VA examination 
was conducted in April 2003 with medical opinion rendered as 
to the etiology of any frostbite residuals of the hands and 
feet.  Contrary to the appellant's representative's 
assertions, said examination was sufficiently detailed and 
comprehensive and included detailed clinical findings 
regarding appellant's extremities and an adequate medical 
opinion which unequivocally stated that there were no 
frostbite residuals of the hands and feet manifested.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  Furthermore, that 
Supplemental Statement of the Case discussed the Veterans 
Claims Assistance Act of 2000; and appellant's representative 
has subsequently submitted additional argument with respect 
to the appellate issue.  

The evidentiary record includes available service medical 
records, numerous private and VA clinical records, and recent 
VA examination.  It does not appear that appellant has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained.  Additionally, 
the RO, in a November 2001 letter, specifically advised 
appellant and his representative of the Veterans Claims 
Assistance Act of 2000 and its applicability, including as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any additional, specific competent 
evidence that might prove to be material concerning said 
appellate issue, such as competent evidence indicating that 
frostbite residuals are in fact manifested.  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Board's 
opinion that there is no indication that other existing 
evidence should be obtained and that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.

With regards to the frostbite service connection appellate 
issue, appellant contends and testified during a June 2001 
Board hearing, in essence, that during service in 1976, he 
had frostbite of the extremities; and that in cold weather, 
he now has residuals manifested by tingling and circulatory 
problems in the extremities.  Although he is competent to 
state that he had frostbite exposure, he is not competent to 
opine as to whether there are chronic residuals of frostbite 
currently manifested, since this requires medical opinion.  
In Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
stated "[a] layperson can certainly provide an eye-witness 
account of a veteran's visible symptoms."  However, as the 
Court further explained in that case, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's available service medical records reveal that in 
March 1976, appellant complained of swollen feet for one 
week.  Clinically, there was slight swelling without 
discoloration or numbness.  Frostnip was assessed.  Aspirin 
and warm soaks were prescribed.  However, there were no 
complaints, findings, or diagnoses pertaining to frostbite or 
residuals thereof in the remainder of his service medical 
records, including a November 1978 service separation 
examination with attendant medical questionnaire.  
Parenthetically, in January 1977, slight cellulitis of the 
feet due to "excessive sweating" was assessed.  

In a November 1983 initial application for VA disability 
benefits, appellant made no mention of any frostbite 
residuals.  Frostbite residuals were neither clinically 
reported nor diagnosed in any of the post-service private and 
VA clinical reports of record.  Parenthetically, in the mid-
1980's, a provisional diagnosis of paresthesia [involving the 
extremities] of "unknown etiology" was rendered and in 
1987, questionable angioneurotic edema was assessed; and 
other post-service medical records revealed treatment and 
diagnoses for hives and urticaria, including allergic 
urticaria.  

Pursuant to the Board's remand, a VA dermatologic examination 
was conducted in April 2003.  The examiner stated that he had 
reviewed the claims folder.  On examination, appellant 
reported that after in-service frostbite exposure of the 
hands and feet in early 1976, for which he was treated with 
medication, he was "alright" thereafter; and that he 
currently complained of lesions on the hands whenever he was 
exposed to the cold which appellant felt could be associated 
with the frostbite.  Clinically, there were multiple 
urticarial plaques scattered on the arms, back , and chest.  
The skin on the hands and feet had normal color and warmth; 
there were good pulsations of the feet; and there were no 
scars, erosions, discolorations, or ulcerations of the 
extremities.  Diagnoses included "[f]rostbite affecting the 
hands and feet, with no skin changes found on the skin of the 
hands and feet on exam[ination]...."  Significantly, the 
examiner opined that he could not "find any residua of 
frostbite on the skin of the feet or hands."  Said medical 
opinion stating that there are no residuals of appellant's 
in-service frostbite exposure has not been rebutted by any 
competent evidence of record.  

Appellant has not presented any competent evidence indicating 
that residuals of frostbite of the hands and feet are 
presently manifested and related to his active service.  As 
the Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  

The Court, in Brammer, at 3 Vet. App. 225, held that, 
referring to the veteran in that case:

He apparently is of the belief that 
he is entitled to some sort of 
benefit simply because he had a 
disease or injury while on active 
service.  That, of course, is 
mistaken.  Congress specifically 
limits entitlement for service-
connected disease or injury to cases 
where such incidents have resulted 
in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the 
absence of proof of a present 
disability there can be no valid 
claim.  Our perusal of the record in 
this case shows no claim of or proof 
of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Thus, given the lack of credible, competent evidence showing 
that any residuals of frostbite of the hands and feet are 
presently manifested and related to his active service, that 
service connection claim is denied.  Brammer.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for residuals of frostbite of the hands 
and feet is denied.  To this extent, the appeal is 
disallowed.


REMAND

With respect to the remaining appellate issues involving 
service connection for post-traumatic stress disorder and 
nicotine dependence, in its August 2001 remand, the Board, in 
part, instructed the RO to (1) contact the National Personnel 
Records Center (NPRC), in order to obtain any additional 
service medical records (including alleged hospitalization at 
Fort Polk, Louisiana); and (2) arrange VA examination to 
determine the likelihood of whether appellant acquired 
nicotine dependence during service and, if so, whether any 
chronic skin disorder is related to such nicotine dependence.  

Although pursuant to remand, a computerized record indicates 
that the RO sought additional service medical records 
including said hospitalization records in question, a 
subsequent computerized response from an unnamed source 
(apparently NPRC) merely stated that "medical record[s] were 
mailed to VARO...on 4/11/84 under [appellant's social security 
number]."  Thus, it is unclear whether that source conducted 
an appropriate search for additional service medical records, 
particularly with respect to that hospitalization in 
question.  

Additionally, although the RO arranged an April 2003 VA 
psychiatric examination and the examiner opined as to whether 
appellant has a post-traumatic stress disorder, no opinion 
regarding the nicotine-dependence appellate issue was 
rendered either on that examination or any other.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, with respect to the appellate issues involving 
service connection for post-traumatic stress disorder and 
nicotine dependence, it is unclear whether the RO has sought 
appellant's DUTRA medical records and active service 
personnel/disciplinary records (particularly as they may 
relate to his alleged 1978 absence without leave (AWOL) 
incident, and any other in-service legal difficulties, which 
he apparently contends resulted in psychic stress).  
Furthermore, although certain post-service VA clinical 
records were sought by the RO and the VA medical center's May 
2002 written response indicated that such records had been 
archived and would be searched for, such archived records are 
not currently associated with the claims folder.  It is 
unclear from the record whether a search for such records was 
in fact accomplished and completed.  Such records might be 
relevant, particularly with respect to providing a history of 
the onset of his claimed psychiatric and nicotine-related 
conditions.   

It is also apparent that the appellant has not been of any 
particular assistance in supplying information concerning his 
claimed psychiatric and nicotine dependence disabilities, 
despite requests for such assistance.  Appellant should be 
advised that the RO generally is unable to obtain private 
medical records unless a veteran signs and submits 
appropriate consent forms to release such medical reports to 
the VA.  See also Wood, supra, which held that "[t]he duty 
to assist is not always a one-way street."  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appropriate 
service department (including, if 
necessary, contacting directly any 
military unit that appellant was assigned 
to during DUTRA) to obtain and associate 
any DUTRA medical records with the claims 
folder.  The appellant's assistance in 
providing unit names and locations should 
be solicited as needed.  In the event 
that records are unavailable, this should 
be noted in writing in the claims folder.  

2.  The RO should contact the appropriate 
service department, NPRC, or any other 
appropriate organization to request (a) 
any additional service medical records 
(including any psychiatric outpatient or 
inpatient clinical records, particularly 
any pertaining to hospitalization at Fort 
Polk, Louisiana, Behavioral Science 
Clinic, on or about November 1978); and 
(b) any active service 
personnel/disciplinary records 
(particularly as they may relate to his 
alleged 1978 AWOL incident, and any other 
alleged in-service legal difficulties).  
See November 1983 application for VA 
benefits form and a June 2001 Board 
hearing transcript.  In the event that 
records are unavailable, this should be 
noted in writing in the claims folder.  

3.  The RO should obtain any additional, 
relevant VA treatment records, 
particularly any archived medical records 
that may be available from the 
Washington, D.C., VA Medical Center's 
Medical Legal Service, and associate them 
with the claims folder.  In the event 
that records are unavailable, this should 
be noted in writing in the claims folder.  

4.  With respect to the issue of 
entitlement to service connection for 
nicotine dependence with nicotine-related 
chronic skin disorder, the RO should have 
the same VA psychiatrist who conducted 
said April 2003 psychiatric examination, 
or if unavailable, other appropriate VA 
physician(s) such as a psychiatrist 
and/or substance abuse specialist, review 
the entire claims folder and render 
medical opinion as to whether it is at 
least as likely as not that appellant 
acquired a dependence on nicotine during 
ACDUTRA from April to November 1972 or 
during active service from January 1975 
to February 1979 (versus prior or 
subsequent to ACDUTRA/active service).  
If any examination of appellant is 
necessary to render such medical opinion, 
then this should be accomplished as well.

If appellant acquired a dependence on 
nicotine during ACDUTRA from April to 
November 1972 or during active service 
from January 1975 to February 1979, an 
appropriate physician, such as a VA 
dermatologist, should review the entire 
claims folder and render medical opinion 
as to whether it is at least as likely as 
not that any currently manifested chronic 
skin disorder is causally or 
etiologically related to nicotine 
dependence acquired during ACDUTRA or 
active service.  If any examination of 
appellant is necessary to render such 
medical opinion, then this should be 
accomplished as well.

The medical opinion(s) rendered, and if 
applicable, examination should contain an 
adequate medical history and clinical 
findings, and a sufficient rationale for 
any medical conclusions.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the 
opinion(s)/report.

5.  With respect to the issue of 
entitlement to service connection for 
post-traumatic stress disorder, only if 
additional, relevant evidence is 
obtained, then the RO should have the 
same VA psychiatrist who conducted said 
April 2003 psychiatric examination, or if 
unavailable, another VA psychiatrist, 
review the entire claims folder and 
render medical opinion as to whether it 
is at least as likely as not that a post-
traumatic stress disorder is currently 
manifested, and, if so, it is causally or 
etiologically related to appellant's 
DUTRA or active service?  The opinion 
should contain an adequate medical 
history and clinical findings and provide 
a sufficient rationale for any medical 
conclusions rendered, including with 
regard to the sufficiency of the claimed 
stressors.  If any examination of 
appellant is necessary to render such 
medical opinion, then this should be 
accomplished as well.  
In making this determination, the 
nomenclature regarding post-traumatic 
stress disorder set forth in the American 
Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 
4th edition (DSM-IV) should be utilized.  
See 38 C.F.R. § 4.125(a) (2002).  

The medical opinion rendered and, if 
applicable examination should contain an 
adequate medical history and clinical 
findings, and a sufficient rationale for 
any medical conclusions.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the 
opinion/report.

6.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to service connection for 
post-traumatic stress disorder and 
nicotine dependence (with nicotine-
related chronic skin disorder).  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



